        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 1 ofPage
                                                      on 06/16/2020     10 1 of 10



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                        STIPULATED
                          Plaintiff,                    CONFIDENTIALITY
                                                        AGREEMENT AND
        - against -
                                                        PROTECTIVE ORDER
 MARK FORD, MARK FORD STABLES,
 INC.; MARK FORD STAGE ROAD                             19 Civ. 9600 (PMH)
 PROPERTY, INC; and FORD EQUINE, LTD.
                         Defendant(s).

  PHILIP M. HALPERN, United States District Judge:

                  WHEREAS, all the parties to this action (collectively the “Parties” and

  individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule

  of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

  information that they may need to disclose in connection with discovery in this action;

                  WHEREAS, the Parties, through counsel, agree to the following terms; and

                  WHEREAS, this Court finds good cause exists for issuance of an

                  appropriately

  tailored confidentiality order governing the pretrial phase of this action,

                  IT IS HEREBY ORDERED that any person subject to this Order – including

  without limitation the Parties to this action (including their respective corporate parents,

  successors, and assigns), their representatives, agents, experts and consultants, all third

  parties providing discovery in this action, and all other interested persons with actual or

  constructive notice of this Order — will adhere to the following terms, upon pain of

  contempt:

                1.       With respect to “Discovery Material” (i.e., information of any

 kind produced or disclosed in the course of discovery in this action) that a person has

                                                   1
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 2 ofPage
                                                      on 06/16/2020     10 2 of 10



 designated as “Subject to Protective Order” pursuant to this Order, no person subject to

 this Order may disclose such Discovery Material Subject to Protective Order to anyone

 else except as this Order expressly permits:

                2.      The Party or person producing or disclosing Discovery Material

 (“Producing Party”) may designate as Subject to Protective Order only the portion of such

 material that it reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

                (b)     previously non-disclosed material relating to ownership or control of any

                        non-public company;

                (c)     previously non-disclosed business plans, product-development

                        information, or marketing plans;

                (d)     any information of a personal or intimate nature regarding any individual;

                        or

                (e)     any other category of information this Court subsequently affords

                        confidential status.

                3.      With respect to the portion of any Discovery Material Subject to Protective

 Order other than deposition transcripts and exhibits, the Producing Party or its counsel may

 designate such portion as “Subject to Protective Order” by: (a) stamping or otherwise clearly

 marking as “Subject to Protective Order” the protected portion in a manner that will not

 interfere with legibility or audibility; and (b) producing for future public use another copy of

 said Discovery Material with the confidential information redacted.


                                                   2
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 3 ofPage
                                                      on 06/16/2020     10 3 of 10



                4.      A Producing Party or its counsel may designate deposition exhibits or

 portions of deposition transcripts as Discovery Material Subject to Protective Order either by: (a)

 indicating on the record during the deposition that a question calls for information Subject to

 Protective Order, in which case the reporter will bind the transcript of the designated testimony

 in a separate volume and mark it as “Information Subject to Protective Order;” or (b) notifying

 the reporter and all counsel of record, in writing, within 30 days after a deposition has concluded,

 of the specific pages and lines of the transcript that are to be designated “Subject to Protective

 Order,” in which case all counsel receiving the transcript will be responsible for marking the

 copies of the designated transcript in their possession or under their control as directed by the

 Producing Party or that person’s counsel. During the 30-day period following a deposition, all

 Parties will treat the entire deposition transcript as if it had been designated Subject to Protective

 Order.

                5.      If at any time before the trial of this action a Producing Party realizes that

 it should have designated as Subject to Protective Order some portion(s) of Discovery Material

 that it previously produced without limitation, the Producing Party may so designate such

 material by so apprising all prior recipients in writing. Thereafter, this Court and all persons

 subject to this Order will treat such designated portion(s) of the Discovery Material as Subject

 to Protective Order.

                6.      Nothing contained in this Order will be construed as: (a) a waiver by a

 Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

 evidence.

                7.      Where a Producing Party has designated Discovery Material as

 Subject to Protective Order, other persons subject to this Order may disclose such

 information only to the following persons:
                                                   3
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 4 ofPage
                                                      on 06/16/2020     10 4 of 10



          (a)   the Parties to this action, their insurers, and counsel to their insurers;

          (b)   counsel retained specifically for this action, including any paralegal, clerical,

                or other assistant that such outside counsel employs and assigns to this matter;

          (c)   outside vendors or service providers (such as copy-service providers and

                document-management consultants) that counsel hire and assign to this

                matter;

          (d)   any mediator or arbitrator that the Parties engage in this matter or that this

                Court appoints, provided such person has first executed a Non-Disclosure

                Agreement in the form annexed as an Exhibit hereto;

          (e)   as to any document, its author, its addressee, and any other person

                indicated on the face of the document as having received a copy;

          (f)   any witness who counsel for a Party in good faith believes may be called to

                testify at trial or deposition in this action, provided such person has first

                executed a Non-Disclosure Agreement in the form annexed as an Exhibit

                hereto;

          (g)   any person a Party retains to serve as an expert witness or otherwise

                provide specialized advice to counsel in connection with this action,

                provided such person has first executed a Non-Disclosure Agreement in the

                form annexed as an Exhibit hereto;

          (h)   stenographers engaged to transcribe depositions the Parties conduct in this

                action; and

          (i)   this Court, including any appellate court, its support personnel, and court

                reporters.




                                                4
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 5 ofPage
                                                      on 06/16/2020     10 5 of 10



                8.      Before disclosing any Discovery Material Subject to Protective Order to

 any person referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of

 this Order to such person, who must sign a Non-Disclosure Agreement in the form annexed as an

 Exhibit hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

 counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

 opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

 conclusion of the case, whichever comes first.

                9.      In accordance with Rule 5 of this Court’s Individual Practices, any

 party filing documents under seal must simultaneously file with the Court a letter brief and

 supporting declaration justifying – on a particularized basis – the continued sealing of such

 documents. The parties should be aware that the Court will unseal documents if it is unable to

 make “specific, on the record findings . . . demonstrating that closure is essential to preserve

 higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

 Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

                10.     The Court also retains discretion whether to afford confidential treatment

 to any Discovery Material designated as Subject to Protective Order and submitted to the Court

 in connection with any motion, application, or proceeding that may result in an order and/or

 decision by the Court. All persons are hereby placed on notice that the Court is unlikely to seal

 or otherwise afford confidential treatment to any Discovery Material introduced in evidence at

 trial, even if such material has previously been sealed or designated as Subject to Protective

 Order.

                11.     In filing Discovery Material Subject to Protective Order with this Court, or

 filing portions of any pleadings, motions, or other papers that disclose such Discovery Material

 Subject to Protective Order (“Court Submission Subject to Protective Order”), the Parties shall


                                                   5
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 6 ofPage
                                                      on 06/16/2020     10 6 of 10



 publicly file a redacted copy of the Court Submission Subject to Protective Order via the

 Electronic Case Filing System. The Parties shall file an unredacted copy of the Court Submission

 Subject to Protective Order under seal with the Clerk of this Court, and the Parties shall serve

 this Court and opposing counsel with unredacted courtesy copies of the Court Submission

 Subject to Protective Order.

                12.      Any Party who objects to any designation of confidentiality may at any

 time before the trial of this action serve upon counsel for the Producing Party a written notice

 stating with particularity the grounds of the objection. If the Parties cannot reach agreement

 promptly, counsel for all affected Parties will address their dispute to this Court in accordance

 with paragraph 4(D) of this Court’s Individual Practices.

                13.      Any Party who requests additional limits on disclosure (such as

 “attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

 action serve upon counsel for the recipient Parties a written notice stating with particularity the

 grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

 Parties will address their dispute to this Court in accordance with paragraph 4(D) of this Court’s

 Individual Practices.

                14.      Recipients of Discovery Material Subject to Protective Order under this

 Order may use such material solely for the prosecution and defense of this action and any

 appeals thereto, and not for any business, commercial, or competitive purpose or in any other

 litigation proceeding. Nothing contained in this Order, however, will affect or restrict the rights

 of any Party with respect to its own documents or information produced in this action.

                15.      Nothing in this Order will prevent any Party from producing any

 Discovery Material Subject to Protective Order in its possession in response to a lawful

 subpoena or other compulsory process, or if required to produce by law or by any government


                                                   6
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 7 ofPage
                                                      on 06/16/2020     10 7 of 10



 agency having jurisdiction, provided that such Party gives written notice to the Producing Party

 as soon as reasonably possible, and if permitted by the time allowed under the request, at least

 10 days before any disclosure. Upon receiving such notice, the Producing Party will bear the

 burden to oppose compliance with the subpoena, other compulsory process, or other legal notice

 if the Producing Party deems it appropriate to do so.

                16.     Each person who has access to Discovery Material designated as Subject

 to Protective Order pursuant to this Order must take all due precautions to prevent the

 unauthorized or inadvertent disclosure of such material.

                17.     If, in connection with this litigation, a party inadvertently discloses

 information subject to a claim of attorney-client privilege or attorney work product protection

 ("Inadvertently Disclosed Information"), such disclosure shall not constitute or be deemed a

 waiver or forfeiture of any claim of privilege or work product protection with respect to the

 Inadvertently Disclosed Information and its subject matter.

                18.     If a disclosing party makes a claim of inadvertent disclosure, the receiving

 party shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

 Information, and provide a certification of counsel that all such information has been returned or

 destroyed.

                19.     Within five business days of the notification that such Inadvertently

 Disclosed Information has been returned or destroyed, the disclosing party shall produce a

 privilege log with respect to the Inadvertently Disclosed Information.

                20.     The receiving party may move the Court for an Order compelling

 production of the Inadvertently Disclosed Information. The motion shall be filed under seal,

 and shall not assert as a ground for entering such an Order the fact or circumstances of the

 inadvertent production.


                                                   7
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 8 ofPage
                                                      on 06/16/2020     10 8 of 10



                21.       The disclosing party retains the burden of establishing the privileged or

 protected nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit

 the right of any party to request an in camera review of the Inadvertently Disclosed

 Information.

                22.       Within 60 days of the final disposition of this action – including all

 appeals – all recipients of Discovery Material Subject to Protective Order must either return it –

 including all copies thereof – to the Producing Party, or, upon permission of the Producing

 Party, destroy such material – including all copies thereof. In either event, by the 60-day

 deadline, the recipient must certify its return or destruction by submitting a written certification

 to the Producing Party that affirms that it has not retained any copies, abstracts, compilations,

 summaries, or other forms of reproducing or capturing any of the Discovery Material Subject to

 Protective Order. Notwithstanding this provision, the attorneys that the Parties have specifically

 retained for this action may retain an archival copy of all pleadings, motion papers, transcripts,

 expert reports, legal memoranda, correspondence, or attorney work product, even if such

 materials contain Discovery Material Subject to Protective Order. Any such archival copies that

 contain or constitute Discovery Material Subject to Protective Order remain subject to this

 Order.

                23.       This Order will survive the termination of the litigation and will continue

 to be binding upon all persons to whom Discovery Material Subject to Protective Order is

 produced or disclosed.

                24.       This Court will retain jurisdiction over all persons subject to this Order

 to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

 any contempt thereof.



                                                    8
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 9 ofPage
                                                      on 06/16/2020     10 9 of 10




            17
        Case 7:19-cv-09600-PMH
Case 7-19-cv-09600-KMK          Document
                          Document       45 inFiled
                                   43 Filed    NYSD 06/17/20  Page 10 of
                                                      on 06/16/2020      10 10 of 10
                                                                      Page



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                Plaintiff,
                                                                  NON-DISCLOSURE
  - against –                                                     AGREEMENT

MARK FORD, MARK FORD STABLES,                                     19 Civ.9600 (PMH)
INC.; MARK FORD STAGE ROAD
PROPERTY, INC; and FORD EQUINE, LTD.
                  Defendants.
                D f d t( )
                 I,                                         , acknowledge that I have read and

 understand the Protective Order in this action governing the non-disclosure of those portions of

 Discovery Material that have been designated asSubject to Protective Order. I agree that I will

 not disclose such Discovery Material Subject to Protective Order to anyone other than for

 purposes of this litigation and that at the conclusion of the litigation I will return all discovery

 information to the Party or attorney from whom I received it. By acknowledging these

 obligations under the Protective Order, I understand that I am submitting myself to the

 jurisdiction of the United States District Court for the Southern District of New York for the

 purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

 Protective Order could subject me to punishment for contempt of Court.




                                                         Dated:
